Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered on or about January 23, 2015, which, to the extent appealed from, denied the architect defendants’ motion to dismiss the fraud-in-the-inducement cause of action against them, unanimously reversed, on the law, with costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint against those defendants.
*550Plaintiff, the Board of Managers of a gut-renovated condominium located in Manhattan, alleges that the architect defendants knowingly made false statements in their written description of the property, and that their architect’s certification contained false assurances as to the veracity of the description. However, the description was prepared less than two weeks after the commencement of the demolition phase of the renovation project, and the architect’s certification was made approximately one month after the project began. Because the renovation was in its early stages at those points, the statements in the description were predictions of future events and, therefore, cannot sustain an action for fraud (see e.g. Dragon Inv. Co. II LLC v Shanahan, 49 AD3d 403, 403 [1st Dept 2008]).
Concur — Gonzalez, P.J., Tom, Friedman and Kapnick, JJ.